Title: General Orders, 4 August 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Tuesday Augt 4th 78.
            Parole Bloomendale—C. Signs Andover. Croten.
            
          
          The sixth Virginia Regiment being ordered to join the Tenth in the Arrangement of the
            Brigades was a Mistake—it is to continue with the second as usual.
          All Officers commanding Regiments having men who from their state of health will not be
            fit for active service in a short time are desired to make a return of them to the
            Orderly-Office that those proper for the Purpose may be draughted to join the Invalid
            Corps under Colonel Nichola in Philadelphia.
          The several Regimental Pay-Masters are requested to make out a list of the Prisoners,
            Deserters and dead men belonging to their respective Regiments immediately, together
            with the sums that are due each, & file the same with the Auditors, who will
            give them directions in what manner their Accompts are to be made out, in order that the
            same may be adjusted and settled without delay.
        